         Case 1:20-cv-00718-APM Document 32 Filed 01/21/21 Page 1 of 3



                            UNITED STATES DISRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

  JESSICA NGUYEN, et al.,

     Plaintiffs,                                       Case No. 20-cv-0718 (APM)

                v.

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

      Defendants.


         PLAINTIFF’S CONSENT MOTION FOR A STAY OF PROCEEDINGS
                           UNTIL APRIL 2, 2021

       Plaintiffs Jessica Nguyen, et al., by undersigned counsel, respectfully requests that this

action be stayed until April 2, 2021. Plaintiffs contend that good cause exists for this request

because the following litigation pending before this Court arguably impacts this matter: Gomez v.

Trump, 20-cv-01419, Mohammed v. Pompeo, 20-cv-01856, Aker v. Trump, 20-cv-01926, Fonjong

v. Trump, 20-cv-021288, and Panda v. Wolf, 20-cv-0197 (collectively “Pending Litigation”).

Counsel for the Government advises that he does not oppose this Motion.

       These actions challenge Proclamation 10014, The Suspension of Entry of Immigrants Who

Present a Risk to the United States Labor Market During the Economic Recovery Following the

2019 Novel Coronavirus Outbreak, 85 Fed. Reg. 23,441 (Apr. 22, 2020) and/or Proclamation

10052, Suspension of Entry of Immigrants and Nonimmigrants Who Present a Risk to the United

States Labor Market During the Economic Recovery Following the 2019 Novel Coronavirus

Outbreak, 85 Fed. Reg. 38,263 (Jun. 25, 2020) (collectively “Proclamations”). With the change in

administrations, Plaintiffs s anticipate that President Joseph Biden may rescind the Proclamations.

If he does not, they are set to expire on March 31, 2021. In addition, the legality of the

Proclamations is being litigated in the above-referenced cases before this Court.
                                                5
          Case 1:20-cv-00718-APM Document 32 Filed 01/21/21 Page 2 of 3



         Thus, it would be an inefficient use of the Court’s resources to litigate the claims that

Plaintiffs raise in their Second Amended Complaint at this time. Plaintiffs reserve the right to seek

the lifting of the stay in the event that the Proclamations are rescinded or struck down by this

Court.

         This Court has the inherent authority to issue a stay of proceedings. Clinton v. Jones, 520

U.S. 681, 706 (1997) (“The District Court has broad discretion to stay proceedings as an incident

to its power to control its own docket”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he

power to stay proceedings is incidental to the power inherent in every court to control the disposition

of the causes on its docket with economy of time and effort for itself, for counsel, and for litigants”).

         Good cause exists for granting this Consent Motion and holding this matter in abeyance in

order to conserve judicial resources in light of the Pending Litigation challenging the Proclamations.

Holding this matter in abeyance will not prejudice Plaintiffs, especially because they reserve the

right to file a motion to lift this Court’s stay depending on the outcome of the Pending Litigation.

         WHEREFORE, for the reasons stated above, the Plaintiffs respectfully request that this

Court enter an order staying proceedings until April 2, 2021.


                                                       RESPECTFULLY SUBMITTED
                                                       January 21, 2021

                                                       HACKING LAW PRACTICE, LLC

                                                       /s/ James O. Hacking, III
                                                       James O. Hacking, III
                                                       MO Bar # 46728
                                                       Hacking Law Practice, LLC
                                                       10900 Manchester Road, Suite 203
                                                       St. Louis, MO 63122
                                                       (O) 314.961.8200
                                                       (C) 314.602.3794
                                                       (F) 314.961.8201
                                                       (E) jim@hackinglawpractice.com
                                                   5
         Case 1:20-cv-00718-APM Document 32 Filed 01/21/21 Page 3 of 3




                                                ATTORNEYS FOR PLAINTIFFS


                             CERTIFICATE OF SERVICE

       Undersigned counsel certifies that a copy of the foregoing was sent via operation of
the court’s CM/ECF system upon Senior Litigation Counsel Aaron S. Goldsmith on January
21, 2021.

                                                /s/ James O. Hacking, III




                                            5
